

Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This Agreement, made and dated as of July 19, 2005, by and between Lincoln Bank,
a federal savings bank (“Employer”), and Jerry R. Engle, a resident of Johnson
County, Indiana (“Employee”).
 
W I T N E S S E T H
 
WHEREAS, Employee is employed by Employer as its President and has made valuable
contributions to the profitability and financial strength of Employer;
 
WHEREAS, Employer desires to encourage Employee to continue to make valuable
contributions to Employer’s business operations and not to seek or accept
employment elsewhere;
 
WHEREAS, Employee desires to be assured of a secure minimum compensation from
Employer for his services over a defined term;
 
WHEREAS, Employer desires to assure the continued services of Employee on behalf
of Employer on an objective and impartial basis and without distraction or
conflict of interest in the event of an attempt by any person to obtain control
of Employer or Lincoln Bancorp (the “Holding Company”), the Indiana corporation
which owns all of the issued and outstanding capital stock of Employer;
 
WHEREAS, Employer recognizes that when faced with a proposal for a change of
control of Employer or the Holding Company, Employee will have a significant
role in helping the Boards of Directors assess the options and advising the
Boards of Directors on what is in the best interests of Employer, the Holding
Company, and its shareholders, and it is necessary for Employee to be able to
provide this advice and counsel without being influenced by the uncertainties of
his own situation;
 
WHEREAS, Employer desires to provide fair and reasonable benefits to Employee on
the terms and subject to the conditions set forth in this Agreement;
 
WHEREAS, Employer desires reasonable protection of its confidential business and
customer information which it has developed over the years at substantial
expense and assurance that Employee will not compete with Employer for a
reasonable period of time after termination of his employment with Employer,
except as otherwise provided herein.
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
undertakings herein contained and the continued employment of Employee by
Employer as its President, Employer and Employee, each intending to be legally
bound, covenant and agree as follows:
 
1.  Upon the terms and subject to the conditions set forth in this Agreement,
Employer employs Employee as its President, and Employee accepts such
employment.
 
2.  Employee agrees to serve as President and to perform such duties in those
offices as may reasonably be assigned to him by Employer’s Board of Directors;
provided, however, that such duties shall be performed in or from the offices of
Employer currently located at 905 Southfield Drive, Plainfield, Indiana, and
shall be of the same character as those previously performed by Employee and
generally associated with the offices held by Employee. Employee shall render
services to Employer as President in substantially the same manner and to
substantially the same extent as Employee rendered his services to Employer
before the date hereof. While employed by Employer, Employee shall devote
substantially all his business time and efforts to Employer’s business during
regular business hours and shall not engage in any other related business.
 

--------------------------------------------------------------------------------


3.  During the term of this Agreement, Employer shall nominate the Employee to
successive terms as a member of Employer’s Board of Directors and shall use its
best efforts to elect and re-elect Employee as a member of such Board and to
cause Employee to be nominated, elected and re-elected as a member of Holding
Company’s Board of Directors. Employee shall receive additional compensation and
benefits as are provided from time to time to any other member of Employer’s
Board of Directors who is also an officer of Employer, but the Employee
acknowledges that currently there is no such additional compensation being paid
and that there may never be any such additional compensation.
 
4.  The term of this Agreement shall begin on the date set forth above (the
“Effective Date”) and shall end on the date which is three years following such
date; provided, however, that such term shall be extended automatically for an
additional year on each anniversary of the Effective Date if Employer’s Board of
Directors determines by resolution with respect to each such annual extension
that the performance of the Employee has met the Board’s requirements and
standards and that this Agreement should be extended for another year.
Notwithstanding the foregoing, if either party hereto gives written notice to
the other party not to so extend within ninety (90) days prior to such
anniversary, or if the Employer’s Board of Directors does not adopt the
resolution authorizing annual extension of the contract with respect to any
annual period during the term of this Agreement, no further automatic extension
shall occur and the term of this Agreement shall end two years subsequent to the
anniversary as of which the notice not to extend or failure to extend for an
additional year occurs (such term, including any extension thereof shall herein
be referred to as the “Term”). Notwithstanding the foregoing, the Term may end
earlier upon the occurrence of any event described in Section 8.
 
In the that this Agreement is not extended for an additional year pursuant to
this Section 4, subject to the occurrence of another event described in Section
8, compensation provided for herein (including Base Compensation) shall continue
to be paid, and Employee shall continue to participate in the employee benefit,
retirement, and compensation plans and other perquisites as provided in Sections
5, 6 and 7 hereof through and until the end of the remaining two years of the
Term. Any benefits payable under insurance, health, retirement and bonus plans
as a result of Employee’s participation in such plans through such date shall be
paid when due under those plans.
 
5.  Employee shall receive an annual salary of $215,000 (“Base Compensation”)
payable at regular intervals in accordance with Employer’s normal payroll
practices now or hereafter in effect. Employer may consider and declare from
time to time increases in the salary it pays Employee and thereby increases in
his Base Compensation. Prior to a Change of Control, Employer may also declare
decreases in the salary it pays Employee if the operating results of Employer
are significantly less favorable than those for the fiscal year ending December
31, 2004, and Employer makes similar decreases in the salary it pays to other
executive officers of Employer. After a Change in Control, Employer shall
consider and declare salary increases based upon the following standards:
 

--------------------------------------------------------------------------------


Inflation;
 
Adjustments to the salaries of other senior management personnel; and
 
Past performance of Employee and the contribution which Employee makes to the
business and profits of Employer during the Term.
 
Any and all increases or decreases in Employee’s salary pursuant to this Section
shall cause the level of Base Compensation to be increased or decreased by the
amount of each such increase or decrease for purposes of this Agreement. The
increased or decreased level of Base Compensation as provided in this Section
shall become the level of Base Compensation for the remainder of the Term of
this Agreement until there is a further increase or decrease in Base
Compensation as provided herein.
 
6.  So long as Employee is employed by Employer pursuant to this Agreement, he
shall be included as a participant in all present and future employee benefit,
retirement, and compensation plans available to any management employee of
Employer, consistent with his Base Compensation and his position as President of
Employer, including, without limitation, Employer’s or the Holding Company’s
401(k) plan, Stock Option Plan, Recognition and Retention Plan and Trust,
Employee Stock Ownership Plan, and hospitalization, disability and group life
insurance plans, each of which Employer agrees to continue in effect on terms no
less favorable than those currently in effect as of the date hereof (as
permitted by law) during the Term of this Agreement unless prior to a Change of
Control the operating results of Employer are significantly less favorable than
those for the fiscal year ending December 31, 2004, and unless (either before or
after a Change of Control) changes in the accounting, legal, or tax treatment of
such plans would adversely affect Employer’s operating results or financial
condition in a material way, and the Board of Directors of Employer or the
Holding Company concludes that modifications to such plans need to be made to
avoid such adverse effects.
 
7.  So long as Employee is employed by Employer pursuant to this Agreement,
Employee shall receive reimbursement from Employer for all reasonable business
expenses incurred in the course of his employment by Employer, upon submission
to Employer of written vouchers and statements for reimbursement. Employee shall
attend, upon the prior approval of Employer’s Board of Directors, those
professional meetings, conventions, and/or similar functions that he deems
appropriate and useful for purposes of keeping abreast of current developments
in the industry and/or promoting the interests of Employer. So long as Employee
is employed by Employer pursuant to the terms of this Agreement, Employer shall
continue in effect vacation policies applicable to Employee no less favorable
from his point of view than those written vacation policies in effect on the
date hereof. So long as Employee is employed by Employer pursuant to this
Agreement, Employee shall be entitled to office space and working conditions no
less favorable than were in effect for him on the date hereof.
 
8.  Subject to the respective continuing obligations of the parties, including
but not limited to those set forth in subsections 10(A), 10(B), 10(C) and 10(D)
hereof, Employee’s employment by Employer may be terminated prior to the
expiration of the Term of this Agreement as follows:
 
(A) Employer, by action of its Board of Directors and upon written notice to
Employee, may terminate Employee’s employment with Employer immediately for
cause. For purposes of this subsection 8(A), “cause” shall be defined as (i)
personal dishonesty, (ii) incompetence, (iii) willful misconduct, (iv) breach of
fiduciary duty involving personal profit, (v) intentional failure to perform
stated duties, (vi) willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
(vii) any material breach of any provision of this Agreement.
 

--------------------------------------------------------------------------------


(B) Employer, by action of its Board of Directors may terminate Employee’s
employment with Employer without cause at any time; provided, however, that the
“date of termination” for purposes of determining benefits payable to Employee
under subsection 9(B) hereof shall be the date which is 60 days after Employee
receives written notice of such termination.
 
(C) Employee, by written notice to Employer, may terminate his employment with
Employer immediately for cause. For purposes of this subsection 8(C), “cause”
shall be defined as (i) any action by Employer’s Board of Directors to remove
the Employee as President of Employer, except for title changes contemplated by
this Agreement and other promotions, if any, and except where the Employer’s
Board of Directors properly acts to remove Employee from such office for “cause”
as defined in subsection 8(A) hereof, (ii) any action by Employer’s Board of
Directors to materially limit, increase, or modify Employee’s duties and/or
authority as President of Employer, except for changes commensurate with
promotions, if any, (iii) any failure of Employer to obtain the assumption of
the obligation to perform this Agreement by any successor or the reaffirmation
of such obligation by Employer, as contemplated in Section 21 hereof; or (iv)
any material breach by Employer of a term, condition or covenant of this
Agreement.
 
(D) Employee, upon sixty (60) days written notice to Employer, may terminate his
employment with Employer without cause.
 
(E) Employee’s employment with Employer shall terminate in the event of
Employee’s death or disability. For purposes hereof, “disability” shall be
defined as Employee’s inability by reason of illness or other physical or mental
incapacity to perform the duties required by his employment for any consecutive
One Hundred Eighty (180) day period, provided that notice of any termination by
Employer because of Employee’s “disability” shall have been given to Employee
prior to the full resumption by him of the performance of such duties.
 
9.  In the event of termination of Employee’s employment with Employer pursuant
to Section 9 hereof, compensation shall continue to be paid by Employer to
Employee as follows:
 
(A) In the event of termination pursuant to subsection 8(A) or 8(D),
compensation provided for herein (including Base Compensation) shall continue to
be paid, and Employee shall continue to participate in the employee benefit,
retirement, and compensation plans and other perquisites as provided in Sections
5, 6 and 7 hereof, through the date of termination specified in the notice of
termination. Any benefits payable under insurance, health, retirement and bonus
plans as a result of Employee’s participation in such plans through such date
shall be paid when due under those plans. The date of termination specified in
any notice of termination pursuant to subsection 8(A) shall be no later than the
last business day of the month in which such notice is provided to Employee.
 

--------------------------------------------------------------------------------


(B) In the event of termination pursuant to subsection 8(B) or 8(C),
compensation provided for herein (including Base Compensation) shall continue to
be paid, and Employee shall continue to participate in the employee benefit,
retirement, and compensation plans and other perquisites as provided in Sections
5, 6 and 7 hereof, through the date of termination specified in the notice of
termination. Any benefits payable under insurance, health, retirement and bonus
plans as a result of Employee’s participation in such plans through such date
shall be paid when due under those plans. In addition, Employee shall be
entitled to continue to receive from Employer his Base Compensation at the rates
in effect at the time of termination (1) for three additional l2-month periods
if the termination follows a Change of Control or (2) for the remaining Term of
the Agreement, but not less than six (6) months, if the termination does not
follow a Change of Control. In addition, during such periods and except as
otherwise specifically provided herein, Employer will maintain in full force and
effect for the continued benefit of Employee each employee welfare benefit plan
and each employee pension benefit plan (as such terms are defined in the
Employee Retirement Income Security Act of 1974, as amended) in which Employee
was entitled to participate immediately prior to the date of his termination
unless an essentially equivalent and no less favorable benefit is provided by a
subsequent employer of Employee. If the terms of any employee welfare benefit
plan or employee pension benefit plan of Employer do not permit continued
participation by Employee, Employer will arrange to provide to Employee a
benefit substantially similar to, and no less favorable than, the benefit he was
entitled to receive under such plan at the end of the period of coverage. For
purposes of this Agreement, a “Change of Control” shall mean an acquisition of
“control” of the Holding Company or of Employer within the meaning of 12 C.F.R.
§574.4(a) (other than a change of control resulting from a trustee or other
fiduciary holding shares of Common Stock under an employee benefit plan of the
Holding Company or any of its subsidiaries). Notwithstanding anything to the
contrary in the foregoing, any benefits payable under this subsection 9(B) shall
be subject to the limitations on severance benefits set forth in Section 310 of
the OTS Thrift Activities Bulletin, as in effect on the Effective Date.
 
(C) In the event of termination pursuant to subsection 8(E), compensation
provided for herein (including Base Compensation) shall continue to be paid, and
Employee shall continue to participate in the employee benefit, retirement, and
compensation plans and other perquisites as provided in Sections 5, 6 and 7
hereof, (i) in the event of Employee’s death, through the date of death, or (ii)
in the event of Employee’s disability, through the date of proper notice of
disability as required by subsection 8(E). Any benefits payable under insurance,
health, retirement and bonus plans as a result of Employer’s participation in
such plans through such date shall be paid when due under those plans.
 

--------------------------------------------------------------------------------


(D) Employer will permit Employee or his personal representative(s) or heirs,
during a period of three months following Employee’s termination of employment
by Employer for the reasons set forth in subsections 8(B), (C) or (E), if such
termination follows a Change of Control, to require Employer, upon written
request, to purchase all outstanding stock options previously granted to
Employee under any Holding Company stock option plan then in effect whether or
not such options are then exercisable at a cash purchase price equal to the
amount by which the aggregate “fair market value” of the shares subject to such
options exceeds the aggregate option price for such shares. For purposes of this
Agreement, the term “fair market value” shall mean the higher of (1) the average
of the highest asked prices for Holding Company shares in the over-the-counter
market as reported on the NASDAQ system if the shares are traded on such system
for the 30 business days preceding such termination, or (2) the average per
share price actually paid for the most highly priced 1% of the Holding Company
shares acquired in connection with the Change of Control of the Holding Company
by any person or group acquiring such control.
 
10.  In order to induce Employer to enter into this Agreement, Employee hereby
agrees as follows:
 
(A) While Employee is employed by Employer and for a period of three years after
termination of such employment, Employee shall not divulge or furnish any trade
secrets (as defined in IND. CODE § 24-2-3-2) of Employer or any confidential
information acquired by him while employed by Employer concerning the policies,
plans, procedures or customers of Employer to any person, firm or corporation,
other than Employer or upon its written request, or use any such trade secret or
confidential information directly or indirectly for Employee’s own benefit or
for the benefit of any person, firm or corporation other than Employer, since
such trade secrets and confidential information are confidential and shall at
all times remain the property of Employer.
 
(B) For a period of two years after termination of Employee’s employment by
Employer for reasons other than those set forth in subsections 8(B) or (C) of
this Agreement, Employee shall not directly or indirectly provide banking or
bank-related services to or solicit the banking or bank-related business of any
customer of Employer at the time of such provision of services or solicitation
which Employee served either alone or with others while employed by Employer in
any city, town, borough, township, village or other place in which Employee
performed services for Employer while employed by it, or assist any actual or
potential competitor of Employer to provide banking or bank-related services to
or solicit any such customer’s banking or bank-related business in any such
place. Notwithstanding the foregoing, the period for application of this
restriction in subsection 10(B) shall be reduced from two years to six months
following termination of Employee’s employment if Employer provides the notice
not to extend for an additional year under Section 4 of this Agreement.
 

--------------------------------------------------------------------------------


(C) While Employee is employed by Employer and for a period of one year after
termination of Employee’s employment by Employer for reasons other than those
set forth in subsections 8(B) or (C) of this Agreement, Employee shall not,
directly or indirectly, as principal, agent, or trustee, or through the agency
of any corporation, partnership, trade association, agent or agency, engage in
any banking or bank-related business which competes with the business of
Employer as conducted during Employee’s employment by Employer if Employee’s
office with the competing business is within a radius of twenty-five (25) miles
of Employer’s Greenwood office or within twenty-five (25) miles of Employer’s
main office. (Notwithstanding the foregoing, ownership of less than 2% of a
class of publicly held securities in any corporation shall not violate the
provisions of this subsection (C).) Furthermore, notwithstanding the foregoing,
the period for application of this restriction in subsection 10(C) shall be
reduced from one year to six months following termination of Employee’s
employment if Employer provides the notice not to extend for an additional year
under Section 4 of this Agreement.
 
(D) If Employee’s employment by Employer is terminated hereunder for any reason,
Employee will turn over immediately thereafter to Employer all business
correspondence, letters, papers, reports, customers’ lists, financial
statements, credit reports or other confidential information or documents of
Employer or its affiliates in the possession or control of Employee, all of
which writings are and will continue to be the sole and exclusive property of
Employer or its affiliates.
 
If Employee’s employment by Employer is terminated during the Term of this
Agreement for reasons set forth in subsections 8(B) or (C) of this Agreement,
Employee shall have no obligations to Employer with respect to the
noncompetition provisions under this Section 10.
 
11.  Any termination of Employee’s employment with Employer as contemplated by
Section 8 hereof, except in the circumstances of Employee’s death, shall be
communicated by written “Notice of Termination” by the terminating party to the
other party hereto. Any “Notice of Termination” pursuant to subsections 8(A),
8(C) or 8(E) shall indicate the specific provisions of this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination.
 
12.  If Employee is suspended and/or temporarily prohibited from participating
in the conduct of Employer’s affairs by a notice served under section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818(e)(3) or (g)(1)),
Employer’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, Employer shall (i) pay Employee all or part of the compensation
withheld while its obligations under this Agreement were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 

--------------------------------------------------------------------------------


13.  If Employee is removed and/or permanently prohibited from participating in
the conduct of Employer’s affairs by an order issued under section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818(e)(4) or (g)(1)),
all obligations of Employer under this Agreement shall terminate as of the
effective date of the order, but vested rights of the parties to the Agreement
shall not be affected.
 
14.  If Employer is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this provision shall not affect any vested rights of
Employer or Employee.
 
15.  All obligations under this Agreement shall be terminated except to the
extent determined that the continuation of the Agreement is necessary for the
continued operation of Employer: (i) by the Director of the Office of Thrift
Supervision or his or her designee (the “Director”), at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of Employer under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act; or (ii) by the Director at the time the Director
approves a supervisory merger to resolve problems related to operation of
Employer or when Employer is determined by the Director to be in an unsafe and
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.
 
16.  Anything in this Agreement to the contrary notwithstanding, in the event
that the Employer’s independent public accountants determine that any payment by
the Employer to or for the benefit of the Employee, whether paid or payable
pursuant to the terms of this Agreement, would be non-deductible by the Employer
for federal income tax purposes because of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), then the amount payable to or for the
benefit of the Employee pursuant to this Agreement shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this Section 16, the “Reduced
Amount” shall be the amount which maximizes the amount payable without causing
the payment to be non-deductible by the Employer because of Section 280G of the
Code. Any payments made to Employee pursuant to this Agreement or otherwise, are
subject to and conditional upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359 (Golden Parachute and Indemnification
Payments) and any other regulations promulgated thereunder, to the extent
applicable to such parties.
 
17.  If a dispute arises regarding the termination of Employee pursuant to
Section 8 hereof or as to the interpretation or enforcement of this Agreement
and Employee obtains a final judgment in his favor in a court of competent
jurisdiction or his claim is settled by Employer prior to the rendering of a
judgment by such a court, all reasonable legal fees and expenses incurred by
Employee in contesting or disputing any such termination or seeking to obtain or
enforce any right or benefit provided for in this Agreement or otherwise
pursuing his claim shall be paid by Employer, to the extent permitted by law.
 
18.  Should Employee die after termination of his employment with Employer while
any amounts are payable to him hereunder, this Agreement shall inure to the
benefit of and be enforceable by Employee’s executors, administrators, heirs,
distributees, devisees and legatees and all amounts payable hereunder shall be
paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, to his estate.
 

--------------------------------------------------------------------------------


19.  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:



 
If to Employee:
Jerry R. Engle
   
345 South Oakwood Drive
   
Greenwood, IN 46142
       
If to Employer:
Lincoln Bank
   
905 Southfield Drive
   
P.O. Box 510
   
Plainfield, Indiana 46168-0510

 
or to such address as either party hereto may have furnished to the other party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
 
20.  The validity, interpretation, and performance of this Agreement shall be
governed by the laws of the State of Indiana, except as otherwise required by
mandatory operation of federal law.
 
21.  Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Employer, by agreement in form and substance satisfactory
to Employee to expressly assume and agree to perform this Agreement in the same
manner and same extent that Employer would be required to perform it if no such
succession had taken place. Failure of Employer to obtain such agreement prior
to the effectiveness of any such succession shall be a material intentional
breach of this Agreement and shall entitle Employee to terminate his employment
with Employer pursuant to subsection 8(C) hereof. As used in this Agreement,
“Employer” shall mean Employer as hereinbefore defined and any successor to its
business or assets as aforesaid.
 
22.  No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by
Employee and Employer. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of dissimilar provisions or conditions at the same or any prior
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement
supersedes and replaces the Employment Agreement dated as of August 2, 2004
between Lincoln Bank and Employee which shall terminate on the Effective Date
hereof and thereupon be void and without further force and effect.
 
23.  The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement which shall remain in full force and effect.
 

--------------------------------------------------------------------------------


24.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.
 
25.  This Agreement is personal in nature and neither party hereto shall,
without consent of the other, assign or transfer this Agreement or any rights or
obligations hereunder except as provided in Section 18 and Section 21 above.
Without limiting the foregoing, Employee’s right to receive compensation
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by his will or by the
laws of descent or distribution as set forth in Section 18 hereof, and in the
event of any attempted assignment or transfer contrary to this paragraph,
Employer shall have no liability to pay any amounts so attempted to be assigned
or transferred.
 
IN WITNESS WHEREOF, the parties have caused the Agreement to be executed and
delivered as of the day and year first above set forth.
 



 
LINCOLN BANK
       
By:
 /s/ John M. Baer    
John M. Baer, Senior Vice President
   
and Chief Financial Officer
               
“Employer”
           /s/ Jerry R. Engle    
Jerry R. Engle
   
“Employee”


 
The undersigned, Lincoln Bancorp, sole shareholder of Employer, agrees that if
it shall be determined for any reason that any obligations on the part of
Employer to continue to make any payments due under this Agreement to Employee
is unenforceable for any reason, Lincoln Bancorp, agrees to honor the terms of
this Agreement and continue to make any such payments due hereunder to Employee
pursuant to the terms of this Agreement.
 


--------------------------------------------------------------------------------



During Employee’s active employment by Employer, Lincoln Bancorp shall nominate
Employee to successive terms as a member of Lincoln Bancorp’s Board of Directors
and as Lincoln Bancorp’s Chairman. Lincoln Bancorp shall use its best efforts to
elect and re-elect Employee as a member of such Board and Chairman. While
serving as the Chairman of Lincoln Bancorp and as a director of Lincoln Bancorp,
Employee shall be entitled to the same benefits and compensation for services as
provided to the Chairman and other employee directors of Lincoln Bancorp.
 



 
LINCOLN BANCORP
       
By:
 /s/ John M. Baer    
John M. Baer, Secretary and Treasurer


